Citation Nr: 1137973	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-38 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability, and if so, whether the claim should be granted.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1989 to September 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  Claims for entitlement to service connection for a low back disability and right and left knee disabilities were denied in an unappealed April 2003 rating decision.

2.  The evidence received since the April 2003 decision is cumulative or redundant of that previously of record and does not relate to an unestablished fact necessary to establish the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for service connection for a low back disability.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has not been received to reopen a claim for service connection for a right knee disability.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2010).
3.  New and material evidence has not been received to reopen a claim for service connection for a left knee disability.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

In this case, the Veteran was provided all required notice in a letter mailed in April 2006, prior to the originating agency's initial adjudication of the claims.

The record also reflects that service treatment records are of record and all post-service medical evidence identified by the Veteran has been obtained.  The Board notes that the Veteran's representative, in the May 2011 Appellant's Brief stated that the Veteran in his VA Form 9 indicated that there were outstanding treatment records from 1995, and thus the claims should be remanded to obtain those records.  However, close review of the Veteran's VA Form 9 shows that the Veteran stated that he filed his initial claim in 1995 "which should help with the issue of continuity," but did not state that he sought treatment for the claimed disorders in 1995.  Moreover, in a February 2003 statement, the Veteran specifically stated that he had not been treated for any of his claimed conditions, including the low back and bilateral knees, by a civilian doctor, and had only been treated at the Salisbury VA Medical Center since about June 2002.  VA treatment records from 2002 are of record and the Board is unaware of any outstanding VA treatment records.

Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.

The Board also notes that the Veteran was not provided a VA examination and no VA medical opinion was obtained in connection with his claims, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).  


Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

In an unappealed rating decision dated in April 2003, the RO denied service connection for a lower back condition, a left knee condition, and a right knee condition.  The claims were denied because while the Veteran was treated for acute and transitory low back and bilateral knee conditions during service, post service treatment records were silent as to any evidence of chronic low back or chronic bilateral knee disabilities.  

The medical evidence added to the record since that decision is essentially cumulative in nature in that it continues to show complaints of low back and bilateral knee pain but also continues to show the lack of currently diagnosed low back or bilateral knee disabilities.  Moreover, the medical evidence added to the record since the last decision fails to include any evidence of a nexus between the Veteran's claimed disabilities and his active service.  

The Board notes that the medical evidence added to the record since the last decision consisted of post service VA treatment records.  VA treatment records showed that low back pain was treated with a back brace and pain medications, and the bilateral knee pain was treated with a TENS unit.  X-rays of the bilateral knees and lower back revealed normal studies.  Regarding the spine, although an addendum dated in June 2006 indicated that it seemed that the pain was mostly musculoskeletal/ligament and djd pain, the Board notes that there is no objective findings to support a diagnosis of any of those disorders.  A lumbosacral spine x-ray was specifically noted to be normal with no osseous or disc abnormalities.  Likewise, an MRI of the lower back showed a normal lower back with no evidence of spinal stenosis, herniated disc or nerve impingement.  The Board notes that the Veteran also requested a hearing before a Decision Review Officer, but failed to report for his scheduled hearing.  

Thus, the Veteran's newly submitted VA treatment records are essentially cumulative in nature since they show continued complaints of low back and bilateral knee pain, but are silent to any current diagnosis of any low back or bilateral knee disability.  Pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." See Sanchez-Benitez v. West,13 Vet. App. 282, 285 (1999).  Therefore, the Board must conclude that new and material evidence has not been presented to reopen this claim.


ORDER

New and material evidence not having been received, reopening of the claim of entitlement to service connection for a low back disability is denied.

New and material evidence not having been received, reopening of the claim of entitlement to service connection for a right knee disability is denied.

New and material evidence not having been received, reopening of the claim of entitlement to service connection for a left knee disability is denied.




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


